Citation Nr: 1758690	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-35 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to August 19, 2015 for posttraumatic stress disorder (PTSD); in excess of 70 percent from August 19, 2015; and in excess of 50 percent from September 1, 2016.

2.  Entitlement to service connection for a non-PTSD acquired psychiatric disorder, to include bipolar disorder and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to April 2006, followed by a period of service in the Army National Guard Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling, and denied service connection for bipolar disorder (claimed as depression).  The Veteran filed a timely notice of disagreement (NOD) in April 2011.

In August 2015, and during the pendency of the appeal for an initial disability rating in excess of 10 percent for PTSD, the Veteran filed an increased rating claim for his PTSD.  The Board notes that the filing of an increased rating claim was not necessary, as the rating assignment was pending on appeal.  

In a November 2015 rating decision, the RO granted the Veteran an increased 70 percent evaluation for PTSD, effective August 19, 2015, or the "date the claim was received."  

In an April 2016 rating decision, the RO proposed to reduce the Veteran's rating to 30 percent.  In a June 2016 rating decision, the RO reduced the Veteran's rating to 50 percent, effective September 1, 2016.  The Veteran has not filed a notice of disagreement with the rating reduction, but contends that his PTSD warrants a higher rating throughout the appeal period.  See July 2016 NOD.  

As the grants of a 70 percent rating from August 19, 2015 and a 50 percent rating from September 1, 2016 do not represent a grant of the maximum benefits sought on appeal, the Board will consider whether increased ratings are warranted.  

In December 2016, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge at the RO in St. Petersburg, Florida.  A transcript of the hearing is associated with the claims file.  

The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has recharacterized the Veteran's claim for bipolar disorder, claimed as depression, as one for a non-PTSD acquired psychiatric disorder, to include bipolar disorder and major depressive disorder, in order to provide the Veteran with the most favorable review of his claim and in keeping with the Court's holding.

In an April 2016 rating decision, the RO granted service connection for migraines, evaluated at 30 percent disabling, irritable bowel syndrome, evaluated at 30 percent disabling, denied service connection for traumatic brain injury, and denied entitlement to individual unemployability (TDIU).  The Veteran filed a timely notice of disagreement in July 2016.  The RO acknowledged the NOD in a July 2016 letter to the Veteran.  As it appears the RO is processing the NOD, these claims remain before the RO.

In a June 2016 rating decision, the RO reduced the Veteran's rating for PTSD to 50 percent, granted service connection for tinnitus, evaluated at 10 percent, and denied service connection for hearing loss.  Although the issue of an increased initial rating for PTSD is before the Board, the Veteran did not file a timely NOD for the issue of a rating reduction, for the evaluation of tinnitus, or for the denial of service connection for bilateral hearing loss.  As the Veteran did not file a timely notice of disagreement, these issues are not before the Board. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

PTSD

The Veteran contends that an increased initial rating in excess of 10 percent is warranted for his service-connected PTSD.  He also contends that ratings in excess of 70 percent from August 19, 2015 and in excess of 50 percent from September 1, 2016, are warranted.

In a March 2017 document, the Veteran's representative referenced an August 2016 VA examination.  It does not appear that the August 2016 VA examination referenced by the Veteran's representative has been associated with the claims file.  Thus, the Board is not able to review the examination as part of the record on appeal. 

As such, the Board remands the case, so that any outstanding records, to include an August 2016 VA examination, can be associated with the claims file.  In addition, any outstanding, pertinent VA outpatient treatment records and identified private treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in June 2016.


Non-PTSD acquired psychiatric disorder

The Veteran contends that service connection is warranted for a non-PTSD psychiatric disorder.  Specifically, he contends that he was diagnosed with bipolar disorder after service but that symptoms started during active service.  

Service treatment records reflect that the Veteran was diagnosed and treated for anxiety and PTSD in May 2004.  

An April 2010 VA examination report noted treatment for anxiety disorder and PTSD in service, and diagnoses of and treatment for bipolar disorder and PTSD since May 2009.  The examiner also noted alcohol and drug use by the Veteran.  The examiner opined that the Veteran's PTSD was at least as likely as not related to service.  The examiner did not render an opinion as to whether the Veteran's bipolar disorder was caused by or incurred during active service. 

An October 2015 VA examiner found diagnoses of PTSD and severe major depressive disorder.  The examiner was unable to differentiate what portion of each symptom was attributable to each diagnosis largely due to overlapping symptoms of depression and PTSD.  The examiner did not render an opinion as to whether the Veteran's major depressive disorder was caused by or incurred during active service.

The evidence of record reflects that the Veteran has been diagnosed with several non-PTSD psychiatric disorders and he contends these are related to service.  The Veteran's service treatment records reflect an in-service diagnosis of anxiety and post-service diagnoses of bipolar disorder and major depressive disorder.  Although the Veteran was afforded VA psychiatric examinations in April 2010 and October 2015, an opinion regarding the etiology of the Veteran's non-PTSD psychiatric disorders has not been provided.  Accordingly, the Board finds that the record does not contain sufficient medical evidence to make a decision.  A VA psychiatric examination should be obtained to determine the nature and etiology of the Veteran's non-PTSD psychiatric disorders, to include whether any such disorder is related to active service. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file any outstanding VA examinations, to include any examination afforded to the Veteran in August 2016.  In addition, obtain and associate with the Veteran's electronic claims file any VA treatment records and private treatment records identified by the Veteran.  The last VA treatment records associated with the electronic claims file are from June 2016. 

2.  Schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of the Veteran's claimed non-PTSD psychiatric disorders, to include bipolar disorder and major depressive disorder.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

The examiner is asked to identify any non-PTSD psychiatric disorder for which the Veteran has been diagnosed.

For each diagnosed non-PTSD psychiatric disorder, to include bipolar disorder and major depressive disorder, the examiner must provide an opinion as to:

(1)  Whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's non-PTSD psychiatric disorder began during active service or is related to any incident of service; or, began within one year after discharge from active service. 

(2)  If it is determined that a non-PTSD psychiatric disorder did not begin during service or is not otherwise related to any incident of active service, the examiner opine as to whether it is at least as likely as not that any currently diagnosed non-PTSD psychiatric disorder, to include bipolar disorder and major depressive disorder, is caused or aggravated (i.e., worsened beyond the natural progression of the disability) by the Veteran's service-connected PTSD.  If the examiner finds that a non-PTSD psychiatric disability is aggravated by the service-connected PTSD, then he or she should quantify the degree of aggravation, if possible. 

The examiner is asked to comment upon the relationship between anxiety diagnosed during service and any currently diagnosed non-PTSD psychiatric disorder.

For the purposes of this opinion, the examiner is requested to attempt, to the extent possible, to distinguish the symptoms of the service-connected PTSD from the claimed non-PTSD psychiatric disorders.  The examiner is asked to note if it is not possible to attribute the Veteran's symptoms to each disorder separately.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

